Action to recover damages for personal injuries sustained by plaintiff wife by reason of a fall upon an icy portion of the sidewalk in front of a church at 1142 Herkimer Street, in the borough of Brooklyn. A companion action is brought by the husband for loss of services. The plaintiffs’ proof was to the effect that the snow and ice had not been removed in front of the church for ten days after the snowfall on January 7, 1945. The city contended that the accident was due to a subsequent snowfall which occurred one day before the accident, namely, January 16, 1945, and that therefore the city did not have the opportunity to clear the snow. Plaintiffs had a verdict on which a judgment was entered. The city appeals. Judgment unanimously affirmed, with costs. (Galnano v. City of New York, 285 N. Y. 818; Schoonmaker v. City of New York, 255 App. Div. 714; Williams v. City of New York, 214 N. Y. 259; Larson V. City of New York, 145 App. Div. 619; Johnson v. City of Buffalo, 178 App. Div. 295.) Present — Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ.